January 4, 1952

    Hon. J. A. PhIllips, Chairman
    Texas State Board of Public Accou&ancy
    The Steck Building
    Austin, Texas        Opinion Ho. V-1384
                                Re:     Legality  of a licensed
                                        public accountant using
    Dear Sir:                           the designation   “P.A.’
                  YOUPrequest     for    OUP opinion   reads In part
    as followsi           \
                 *The Texas State Board of Public
          Accountancy desires an opinion from your
          office   in respect of whether or not a pub-
C
          lic accountaM (one other than a Certified
          Public Accountant, but holding a permit to
          practice   public accountancy) may use the
          designation, . or rather the initials   ‘P.A.’
                 “Our ‘Board is having difficulty         in
          satisfactorily     lnterpieting     the appropriate
          provisions     of the Act.     Section 16 deals
          with the desigimtion       lCertifled    Public Ac-
          countant’ and provides that such ,a person
          nay use the abbreviation        ‘C.P.A.’     Section
          18 deals with the use of the designation
           ‘Public Aocountant’ but contains no provi-
          sion for using the abbreviation          ‘P.A. ’
          (Similar to the use o;,~;;~;A;~          prr;id;fth
          for in Section 16).
          prohibited     abbreviations    and the first
          sentence prohibiting       abbreviations     closes
          with the following       words%
                “Ior other such abbreviations by a
          public accountant or by any other person
          is prohibited.  Ia
               Section 16 of Article    41a, V.C.S., dealiaq
C   with the initials  authorized   to be used by a certl-’
    fied public accountant,   provides:
Hon. J. A. Phillips,    page 2~:(Vi13841



            *Any person who has received from
     the Board a~Csrtificate      of Certified   Pub-          ’
     lit Accountant and holds a valid permit
     to practice,    shall be styled and known
     as a ‘Certified     Public Accountant* and
     may also use the abbreviation       ‘C.P.A. I.
     No other person except partnerships        re-
     gistered    under this Act, shall assume or
     use that title     or abbrevia~tlon or any
     other title;    sign, card or device tending
     to imply that the person using the same is
     a certified    public accountant.*
            Section 18 of Artlcle~   41a, V.C.S.,   relating
to public   accountants, provides:
Hon. J. A. Phill.ips,   page 3 (v-1384)


          In Board of Insurance Commissioners of
Texas v. Guardian Life Ins. Co. of Texas, 142 Tex.
0, MO s . w. 2 d 906, 909 (1944) It is stated:
            'Where the language of a statute is
      unambiguous, and its meaning is clear,   the
      statute must be given effect  according to
      its terms, and, 'we are not at liberty  to
      speculate'upon  the intention of the LegIs-
      lature in its enactment.'"
            We believe   the language of the above quot-
ed provision   is plain,   clear, and unambiguous.    There-
fore, it is our opinion that the abbreviation      'P.A."
comes within the prohibited      designations and may not
be used~ by a public accountant.
                           SUMMARY
            A public accountant is not authorized
      to use the designation    "P.A.' after his name,
      such use,belng prohibited     by Section 20, Art.
      41a, V.C.S.   A certified   public akountant
      may use the designation    "C.P.A." as specifl-~
      tally provided InSection      16 of the same Act.
                             Yours very truly,
APPROVED;                      PRICE DARIEL
                             Attorney General
J. C. Davis, Jr.
County Affairs  Division
E. Jacobson                  BY
Reviewing Assistant
Charles D. Mathews
First Assistant
BA:lllh